ORDER
PER CURIAM.
On consideration of the order of the Supreme Court of Pennsylvania dated August 13, 1996, that respondent be disbarred by consent in that jurisdiction, of the order of this court dated October 9, 1996, suspending respondent pending final disposition of this proceeding, and of the Report and Recommendation of the Board on Professional Responsibility, unopposed by respondent, that respondent be reciprocally disbarred in this jurisdiction, it is
ORDERED that respondent is hereby disbarred from the practice of law in this jurisdiction based upon respondent’s consent to disbarment in Pennsylvania. The time after which respondent may seek reinstatement shall run from the filing of the affidavit required by D.C. Bar Rule XI, § 14(g).
The Clerk shall cause a copy of this order to be transmitted to the Chair of the Board on Professional Responsibility and to respondent, thereby giving her notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and responsibilities of disbarred attorneys.